Citation Nr: 0804482	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-06 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, characterized as lumbar strain with spondylosis 
deformans involving the lumbar spine associated with 
degenerative disc disease of T-12/L-1, L-3/L-4, L-4/L-5, and 
L-5/S-1, currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation on the basis 
of need for regular aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1946 to March 1949.  
He was born in May 1927. 

This appeal was brought to the Board of Veterans' Appeals 
(Board) from rating actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2004 
and March 2005.

Service connection is also in effect for right knee 
arthroplasty (previously described as "traumatic 
degenerative arthritis of the right knee"), rated as 30 
percent disabling; bilateral pes planus with bilateral 
calcaneal spurring, rated as 10 percent disabling; and 
Athlete's foot, bilateral, rated at 10 percent.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) has been granted, for a 
brief time before a total schedular rating for the right knee 
arthroplasy in 1999, and since May 1, 2000.

The Board remanded the case on issue #1 on the front page of 
this decision in May 2007; action on issue #2 was deferred 
pending the development of evidence with regard to issue #1.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the veteran's Substantive Appeal, on VA Form 9, dated in 
Mach 2005, relating to his low back disability, he indicated 
he did not want a hearing.  However, in his subsequent 
Substantive Appeal, also a VA Form 9, dated in August 2005, 
which dealt with the special monthly compensations issues, he 
specifically indicated that he wanted a Board videoconference 
hearing in El Paso, before a Veterans Law Judge sitting in 
Washington.  He reiterated that request in a document dated 
in November 2006. 

Notice was sent to the veteran in mid-February 2007 that a 
videoconference hearing had been scheduled for April 18, 
2007.  However, another letter was sent to him dated March 
27, 2007, to the effect that his case was being forwarded at 
that time to the Board.  Although pro forma notice was sent 
to the Board that a videoconference hearing was pending, it 
is unclear what happened or under what circumstances.  
(Subsequent evidence tends to show he was no longer residing 
at home but was in one of two other facilities by that time).  
At any rate, he was shown on the Board's records as not 
having appeared for the scheduled hearing. 

Subsequently, the Board issued a remand decision in the case 
on May 3, 2007.  As to the substantive merits of the case, at 
the time the case was previously before the Board (and as 
cited by the Board in the remand at that time), it was noted 
that the veteran was confined to a wheelchair, and the 
evidence, albeit sketchy, tended to indicate that it was due 
to his back.  However, VA treatment records were not 
available, and the most recent examination was several years 
old.  The case was returned for evidentiary development, to 
include acquisition of VA records and a new VA examination.

The veteran has specifically argued that he fulfills the 
requirements under the revised regulations for a 60 percent 
rating for his back, including due to the nature of the total 
duration of his incapacitating episodes.

Pursuant to the Board's remand, a number of VA treatment 
records were obtained reflecting that the veteran had been 
seen for a number of problems including his back, for which 
he had been given and was using a wheelchair for ambulation.  
He was noted to have considerable pain, for which a number of 
treatments were undertaken.  In October 2006, the assistance 
of a homemaker or home health aide had been suggested; 
however, other notations tended to show that the veteran was 
able to conduct many of the daily activities of living for 
himself.  It was shown on several reports that a caregiver 
lived with him; it is unclear who that person is/was and 
under what circumstances.

The record is not clear as to when he was moved, but there 
are records to show that in April 2007, which was prior to 
the Board remand (but not known to the Board at that time), 
the veteran had been placed in the Highlands Rehabilitation 
facility and then discharged to the Texas Veterans Home.  
These records are unavailable, but there are questions 
identified in the records now in the file reflecting that one 
or more members of his family were concerned about his 
receiving care in the home environment, at what level 
rehabilitation care would continue, and related questions.  
It is also unclear at what point he had had one or more 
strokes, and the impact which these or any other disability 
may have had on his residency and condition therein.

A VA examination was scheduled for June 2007.  Written notice 
was sent to the veteran's home address, and a call was made 
to that address but was not answered.  However, as noted 
above, it appears that he may well have then been residing in 
either the Highland Rehab facility or the Texas Veterans Home 
at that time.  (This fact was noted but not further remedied 
or otherwise addressed in the subsequent SSOC in October 
2007.)

It is also noted that the Board previously merely deferred 
the special monthly compensation issues.  These need to be 
addressed forthwith.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).  

In this case, (2) and (3) at least must be further addressed.

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance, and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole, and that it was only necessary for the evidence 
to establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2).

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issues at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the veteran, the veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

It is hoped that the action requested herein will be 
undertaken in an expeditious manner and that the case will be 
either resolved by the AMC/VARO or returned to the Board as 
quickly as possible, particularly given the veteran's 
advanced age.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  Up-to-date VA and Texas Veterans 
Center clinical records should be obtained 
and attached to the claims file.  
Appropriate release should be obtained and 
the complete records for the Highlands 
Rehab facility should be acquired and 
attached to the claims file.

3.  The issue of the veteran's testifying 
at a hearing should be further addressed.  
If he is unable or unwilling to do so, 
this should be so documented in the file.

4.  Once the above-requested records have 
been obtained and associated with the 
claims folder; if it felt that another 
examination is required; and if it is felt 
that he is capable of undergoing such an 
examination, the veteran should be 
scheduled for orthopedic and neurological 
examinations to assess the current nature 
and degree of severity of the service-
connected lumbar strain with spondylosis 
deformans with associated degenerative 
disc disease (DDD).  The examiner(s) must 
be provided with the claims folder to be 
reviewed in conjunction with the 
examination, and indicate in the 
examination report that the claims folder 
was so reviewed.

a.  The orthopedic examination should 
indicate whether the veteran has 
unfavorable ankylosis of the entire 
thoracolumbar spine or whether there is 
unfavorable ankylosis of the entire 
spine.  The examination should also 
indicate whether there are 
incapacitating episodes having a total 
duration of at least six weeks during 
the past 12 months.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

b.  The neurological examination should 
ascertain whether the veteran has any 
neurological involvement, indicating 
which nerves, if any, are affected.  
The examination should indicate whether 
any neurological deficits, if present, 
are slight, moderate, moderately 
severe, or severe in degree.

c.  All special studies deemed 
necessary should be conducted.  The 
examiners should provide a rationale 
for all opinions expressed.

4.  If it is felt that an additional 
examination is not required, or that the 
veteran is unable to undergo same - 

a.  The same questions should be 
addressed by suitable VA physicians or 
physicians who have treated him at 
either the Highland Rehab or Texas 
Veterans Home facilities, after 
reviewing the file and with the records 
available, but without examining the 
veteran.

b.  Responses should also be given as 
to what he is able to do and opinions 
should also be made to whether he is 
housebound or requires aid and 
attendance pursuant to the requirements 
therefor.
    

5.  The case should then be reviewed, and 
if the decision remains unsatisfactory, an 
SSOC should be issued, and the veteran 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
consideration.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

